
	
		I
		111th CONGRESS
		1st Session
		H. R. 2722
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Filner (for
			 himself and Mr. Buyer) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to modify and
		  update provisions of law relating to nonprofit research and education
		  corporations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Nonprofit Research and
			 Education Corporations Enhancement Act of 2009.
		2.General
			 authorities on establishment of corporations
			(a)Authorization of
			 multi-medical center research corporations
				(1)In
			 generalSection 7361 of title 38, United States Code, is
			 amended—
					(A)by redesignating
			 subsection (b) as subsection (e); and
					(B)by inserting after
			 subsection (a) the following new subsection (b):
						
							(b)(1)Subject to paragraph
				(2), a corporation established under this subchapter may facilitate the conduct
				of research, education, or both at more than one medical center. Such a
				corporation shall be known as a multi-medical center research
				corporation.
								(2)The board of directors of a
				multi-medical center research corporation under this subsection shall include
				the official at each Department medical center concerned who is, or who carries
				out the responsibilities of, the medical center director of such center as
				specified in section 7363(a)(1)(A)(i) of this title.
								(3)In facilitating the conduct of
				research, education, or both at more than one Department medical center under
				this subchapter, a multi-medical center research corporation may administer
				receipts and expenditures relating to such research, education, or both, as
				applicable, performed at the Department medical centers
				concerned.
								.
					(2)Expansion of
			 existing corporations to multi-medical center research
			 corporationsSuch section is further amended by adding at the end
			 the following new subsection:
					
						(f)A corporation
				established under this subchapter may act as a multi-medical center research
				corporation under this subchapter in accordance with subsection (b) if—
							(1)the board of
				directors of the corporation approves a resolution permitting facilitation by
				the corporation of the conduct of research, education, or both at the other
				Department medical center or medical centers concerned; and
							(2)the Secretary
				approves the resolution of the corporation under paragraph
				(1).
							.
				(b)Restatement and
			 modification of authorities on applicability of State law
				(1)In
			 generalSection 7361 of such title, as amended by subsection (a)
			 of this section, is further amended by inserting after subsection (b) the
			 following new subsection (c):
					
						(c)Any corporation
				established under this subchapter shall be established in accordance with the
				nonprofit corporation laws of the State in which the applicable Department
				medical center is located and shall, to the extent not inconsistent with any
				Federal law, be subject to the laws of such State. In the case of any
				multi-medical center research corporation that facilitates the conduct of
				research, education, or both at Department medical centers located in different
				States, the corporation shall be established in accordance with the nonprofit
				corporation laws of the State in which one of such Department medical centers
				is
				located.
						.
				(2)Conforming
			 amendmentSection 7365 of such title is repealed.
				(c)Clarification of
			 status of corporationsSection 7361 of such title, as amended by
			 this section, is further amended—
				(1)in subsection (a),
			 by striking the second sentence; and
				(2)by inserting after
			 subsection (c) the following new subsection (d):
					
						(d)(1)Except as otherwise
				provided in this subchapter or under regulations prescribed by the Secretary,
				any corporation established under this subchapter, and its officers, directors,
				and employees, shall be required to comply only with those Federal laws,
				regulations, and executive orders and directives that apply generally to
				private nonprofit corporations.
							(2)A corporation under this subchapter
				is not—
								(A)owned or controlled by the United
				States; or
								(B)an agency or instrumentality of the
				United
				States.
								.
				(d)Reinstatement of
			 requirement for 501(c)(3) status of corporationsSubsection (e)
			 of section 7361 of such title, as redesignated by subsection (a)(1) of this
			 section, is further amended by inserting section 501(c)(3) of
			 after exempt from taxation under.
			3.Clarification of
			 purposes of corporations
			(a)Clarification of
			 purposesSubsection (a) of section 7362 of title 38, United
			 States Code, is amended—
				(1)in the first
			 sentence—
					(A)by striking
			 Any corporation and all that follows through
			 facilitate and inserting A corporation established under
			 this subchapter shall be established to provide a flexible funding mechanism
			 for the conduct of approved research and education at one or more Department
			 medical centers and to facilitate functions related to the conduct of;
			 and
					(B)by inserting
			 before the period at the end the following: or centers;
			 and
					(2)in the second
			 sentence, by inserting or centers after medical
			 center.
				(b)Modification of
			 defined term relating to education and trainingSubsection (b) of
			 such section is amended in the matter preceding paragraph (1) by striking
			 the term education and training and inserting
			 the term education includes education and training
			 and.
			(c)Repeal of role
			 of corporations with respect to fellowshipsParagraph (1) of
			 subsection (b) of such section is amended by striking the flush matter
			 following subparagraph (C).
			(d)Availability of
			 education for families of veteran patientsParagraph (2) of
			 subsection (b) of such section is amended by striking to patients and to
			 the families and inserting and includes education and training
			 for patients and families.
			4.Modification of
			 requirements for boards of directors of corporations
			(a)Requirements for
			 department board membersParagraph (1) of section 7363(a) of
			 title 38, United States Code, is amended to read as follows:
				
					(1)with respect to
				the Department medical center—
						(A)(i)the director (or
				directors of each Department medical center, in the case of a multi-medical
				center research corporation);
							(ii)the chief of staff; and
							(iii)as appropriate for the activities
				of such corporation, the associate chief of staff for research and the
				associate chief of staff for education; or
							(B)in the case of a
				Department medical center at which one or more of the positions referred to in
				subparagraph (A) do not exist, the official or officials who are responsible
				for carrying out the responsibilities of such position or positions at the
				Department medical center;
				and
						.
			(b)Requirements for
			 non-department board membersParagraph (2) of such section is
			 amended—
				(1)by inserting
			 not less than two before members; and
				(2)by striking
			 and who and all that follows through the period at the end and
			 inserting and who have backgrounds, or business, legal, financial,
			 medical, or scientific expertise, of benefit to the operations of the
			 corporation..
				(c)Conflicts of
			 interestSubsection (c) of section 7363 of such title is amended
			 by striking , employed by, or have any other financial relationship
			 with and inserting or employed by.
			5.Clarification of
			 powers of corporations
			(a)In
			 generalSection 7364 of title 38, United States Code, is amended
			 to read as follows:
				
					7364.General
				powers
						(b)In
				general(1)A
				corporation established under this subchapter may, solely to carry out the
				purposes of this subchapter—
								(A)accept, administer, retain, and spend
				funds derived from gifts, contributions, grants, fees, reimbursements, and
				bequests from individuals and public and private entities;
								(B)enter into contracts and agreements
				with individuals and public and private entities;
								(C)subject to paragraph (2), set fees for
				education and training facilitated under section 7362 of this title, and
				receive, retain, administer, and spend funds in furtherance of such education
				and training;
								(D)reimburse amounts to the applicable
				appropriation account of the Department for the Office of General Counsel for
				any expenses of that Office in providing legal services attributable to
				research and education agreements under this subchapter; and
								(E)employ such employees as the
				corporation considers necessary for such purposes and fix the compensation of
				such employees.
								(2)Fees charged pursuant to paragraph
				(1)(C) for education and training described in that paragraph to individuals
				who are officers or employees of the Department may not be paid for by any
				funds appropriated to the Department.
							(3)Amounts reimbursed to the Office of General
				Counsel under paragraph (1)(D) shall be available for use by the Office of the
				General Counsel only for staff and training, and related travel, for the
				provision of legal services described in that paragraph and shall remain
				available for such use without fiscal year limitation.
							(c)Transfer and
				administration of funds(1)Except as provided in
				paragraph (2), any funds received by the Secretary for the conduct of research
				or education at a Department medical center or centers, other than funds
				appropriated to the Department, may be transferred to and administered by a
				corporation established under this subchapter for such purposes.
							(2)A Department medical center may
				reimburse the corporation for all or a portion of the pay, benefits, or both of
				an employee of the corporation who is assigned to the Department medical center
				if the assignment is carried out pursuant to subchapter VI of chapter 33 of
				title 5.
							(3)A
				Department medical center may retain and use funds provided to it by a
				corporation established under this subchapter. Such funds shall be credited to
				the applicable appropriation account of the Department and shall be available,
				without fiscal year limitation, for the purposes of that account.
							(d)Research
				projectsExcept for reasonable and usual preliminary costs for
				project planning before its approval, a corporation established under this
				subchapter may not spend funds for a research project unless the project is
				approved in accordance with procedures prescribed by the Under Secretary for
				Health for research carried out with Department funds. Such procedures shall
				include a scientific review process.
						(e)Education
				activitiesExcept for reasonable and usual preliminary costs for
				activity planning before its approval, a corporation established under this
				subchapter may not spend funds for an education activity unless the activity is
				approved in accordance with procedures prescribed by the Under Secretary for
				Health.
						(f)Policies and
				proceduresThe Under Secretary for Health may prescribe policies
				and procedures to guide the spending of funds by corporations established under
				this subchapter that are consistent with the purpose of such corporations as
				flexible funding mechanisms and with Federal and State laws and regulations,
				and executive orders, circulars, and directives that apply generally to the
				receipt and expenditure of funds by nonprofit organizations exempt from
				taxation under section 501(c)(3) of the Internal Revenue Code of
				1986.
						.
			(b)Conforming
			 amendmentSection 7362(a) of such title, as amended by section
			 3(a)(1) of this Act, is further amended by striking the last sentence.
			6.Redesignation of
			 section 7364A of title 38, United States
			 Code
			(a)RedesignationSection
			 7364A of title 38, United States Code, is redesignated as section 7365 of such
			 title.
			(b)Clerical
			 AmendmentsThe table of sections at the beginning of chapter 73
			 of such title is amended—
				(1)by striking the
			 item relating to section 7364A; and
				(2)by striking the
			 item relating to section 7365 and inserting the following new item:
					
						
							7365. Coverage of employees under certain
				Federal tort claims
				laws.
						
						.
				7.Improved
			 accountability and oversight of corporations
			(a)Additional
			 information in annual reportsSubsection (b) of section 7366 of
			 title 38, United States Code, is amended to read as follows:
				
					(b)(1)Each corporation shall
				submit to the Secretary each year a report providing a detailed statement of
				the operations, activities, and accomplishments of the corporation during that
				year.
						(2)(A)A corporation with
				revenues in excess of $300,000 for any year shall obtain an audit of the
				corporation for that year.
							(B)A corporation with annual revenues
				between $10,000 and $300,000 shall obtain an audit of the corporation at least
				once every three years.
							(C)Any audit under this paragraph shall
				be performed by an independent auditor.
							(3)The corporation shall include in each
				report to the Secretary under paragraph (1) the following:
							(A)The most recent audit of the
				corporation under paragraph (2).
							(B)The most recent Internal Revenue
				Service Form 990 Return of Organization Exempt from Income Tax
				or equivalent and the applicable schedules under such
				form.
							.
			(b)Confirmation of
			 application of conflict of interest regulations to appropriate corporation
			 positionsSubsection (c) of such section is amended—
				(1)by striking
			 laws and each place it appears;
				(2)in
			 paragraph (1)—
					(A)by inserting
			 each officer and after under this subchapter,;
			 and
					(B)by striking
			 , and each employee of the Department and all that follows
			 through during any year; and
					(3)in paragraph
			 (2)—
					(A)by inserting
			 , officer, after verifying that each director;
			 and
					(B)by striking
			 in the same manner and all that follows before the period at the
			 end.
					(c)Establishment of
			 appropriate payee reporting thresholdSubsection (d)(3)(C) of
			 such section is amended by striking $35,000 and inserting
			 $50,000.
			
